DETAILED ACTION
	This is an allowability notice in response to amendments filed 06/06/2022. Claims 1-10 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the amendments made, that claims have overcome the previous objections. Based on the arguments made, the claims have overcome the previous prior art rejections. The prior art of record teaches determining a lane marking based on continuous detection of a solid lane marking and determining the type of lane marking based on the leading and trailing end of lane marking (Nakamura), detecting lane markings over a distance three times the width of one lane (Kim), detecting a broken lane based on alternating lengths of lane lines (Su US 20190370566), determining a solid or dashed line marking based on the number of continuous detected cells (Shimizu US 20180181821, Zang US 20190130182), detecting a traveling position of a vehicle based on detected lane markings (Shikimachi US 20190035110, Kataoka US 20180201318, Gupta US 20160180180, and Hilldore US 20130028473).
However, prior art was not found that teaches determining a linear marking is a broken lane line based on continuous detection of solid lines a reference number of times and blanks a reference number of times where the solid lines and blanks are alternating as claimed by independent claims 1 and 9. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664